Exhibit 10.1
SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This Seventh Amendment to Second Amended and Restated Credit Agreement
(this “Seventh Amendment”) is executed effective as of September 7, 2010 (the
“Effective Date”), by and among Trinity Industries, Inc., a Delaware corporation
(the “Borrower”), JPMorgan Chase Bank, N.A., as the Administrative Agent (the
“Administrative Agent”), and the financial institutions parties hereto as
Lenders (individually an “Executing Lender” and collectively the “Executing
Lenders”).
WITNESSETH:
     A. The Borrower, the Administrative Agent, the Syndication Agents, the
Documentation Agent and the lenders named therein are parties to that certain
Second Amended and Restated Credit Agreement dated as of April 20, 2005 as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement dated as of June 9, 2006, that certain Second Amendment to Second
Amended and Restated Credit Agreement dated as of June 21, 2006, that certain
Third Amendment to Second Amended and Restated Credit Agreement dated as of
June 22, 2007, that certain Fourth Amendment to Second Amended and Restated
Credit Agreement dated as of October 19, 2007, that certain Fifth Amendment to
Second Amended and Restated Credit Agreement dated as of February 9, 2009 and
that certain Sixth Amendment to Second Amended and Restated Credit Agreement
dated as of March 31, 2009 (as amended, the “Credit Agreement”) (unless
otherwise defined herein, all terms used herein with their initial letter
capitalized shall have the meaning given such terms in the Credit Agreement).
     B. TILC anticipated acquiring additional Equity interests in TRIP Rail
Holdings LLC (the “TRIP Equity Acquisition”). After giving effect to the TRIP
Equity Acquisition, TILC will own approximately 57% of all of the issued and
outstanding Equity of TRIP Rail Holdings LLC and TRIP Rail Holdings LLC will
become a Subsidiary.
     C. In connection with the TRIP Equity Acquisition, the Borrower has
requested that the lenders party to the Credit Agreement amend the Credit
Agreement as set forth herein. Subject to the terms and conditions herein
contained, the Executing Lenders have agreed to the Borrower’s request.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, the
Borrower, the Administrative Agent and each Executing Lender hereby agree as
follows:
     Section 1. Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Seventh Amendment, and subject to the
terms and conditions contained herein, the Credit Agreement is hereby amended
effective as of the Effective Date, in the manner provided in this Section 1.
          1.1 Additional Definition. Section 1.01 of the Credit Agreement is
amended to add thereto in alphabetical order the definition of “Seventh
Amendment” which shall read in full as follows:
     “Seventh Amendment” means that certain Seventh Amendment to Second Amended
and Restated Credit Agreement dated as of September 7, 2010, among the Borrower,
the Administrative Agent and the Executing Lenders defined therein.
SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 1

 



--------------------------------------------------------------------------------



 



          1.2 Amendment to Definition of the Term “Loan Documents”. The
definition of the term “Loan Documents” set forth in Section 1.01 of the Credit
Agreement is amended to read in full as follows:
     “Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Notes, the Subsidiary Guaranties,
the Letters of Credit, any Borrowing Request, any Interest Election Request, any
Assignment and Acceptance, the Fee Letter, and all other agreements (including
Hedging Agreements) relating to this Agreement, the Loans or the Lender
Indebtedness entered into from time to time between or among the Borrower (or
any or all of its Subsidiaries) and the Administrative Agent or any Lender (or,
with respect to the Hedging Agreements, any Affiliates of any Lender), and any
document delivered by the Borrower or any of its Subsidiaries in connection with
the foregoing, as such documents, instruments or agreements may be amended,
modified or supplemented from time to time.
          1.3 Amendment to Definition of the Term “TILC Conduit Indebtedness”.
The definition of the term “TILC Conduit Indebtedness” set forth in Section 1.01
of the Credit Agreement is amended to read in full as follows:
          1.4 “TILC Conduit Indebtedness” means the Indebtedness created or
incurred (including Indebtedness pursuant to the warehouse facility established
by Credit Suisse, New York Branch and certain other financial institutions, and
any term out of such facility) by TILC, TRIP Rail Holdings LLC or in favor of
any other special purpose subsidiary of TILC or TRIP Rail Holdings LLC, such
Indebtedness to be (i) used to finance a portion of the lease fleet owned (or to
be owned) by TILC, TRIP Rail Holdings LLC or any such subsidiary, (ii) secured
by such applicable assets and associated underlying third party leases, and
(iii) non-recourse to the Borrower or any Material Subsidiary except under the
terms of performance guarantees that do not guarantee the payment of
Indebtedness (except under limited circumstances that do not relate to the
creditworthiness or performance of the underlying asset) and are of a type that
are otherwise customarily entered into in connection with non-recourse asset
financing Indebtedness.
     Section 2. Effectiveness of Amendment. This Seventh Amendment shall be
effective automatically and without the necessity of any further action by the
Administrative Agent, the Borrower or any Lender when counterparts hereof have
been executed by the Administrative Agent, the Borrower, the Required Lenders
and the Material Subsidiaries (which may include telecopy or other electronic
transmission of a signed signature page of this Seventh Amendment) shall have
been received by the Administrative Agent, and each of the following conditions
to the effectiveness hereof have been satisfied:
     (a) Representations. The representations and warranties contained herein
and in all other Loan Documents, as amended hereby, shall be true and correct in
all material respects as of the Effective Date as if made on the Effective Date,
except for such representations and warranties limited by their terms to a
specific date;
     (b) Default. After giving effect to this Seventh Amendment, no Default
shall exist; and
SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 2

 



--------------------------------------------------------------------------------



 



     (c) Other Proceedings. All proceedings taken in connection with the
transactions contemplated by this Seventh Amendment and all documentation and
other legal matters incident thereto shall be satisfactory to the Administrative
Agent and its counsel.
     Section 3. Representations and Warranties of the Borrower. To induce the
Executing Lenders and the Administrative Agent to enter into this Seventh
Amendment, the Borrower and each Material Subsidiary (by its execution of this
Seventh Amendment below), represent and warrant to the Administrative Agent and
the Lenders as follows, as of the date hereof both before and after giving
effect to the TRIP Equity Acquisition:
          3.1 Reaffirmation of Representations and Warranties. Each
representation and warranty of the Borrower and each Material Subsidiary
contained in the Credit Agreement and the other Loan Documents is true and
correct in all material respects on the date hereof after giving effect to the
amendments set forth in Section 1 hereof but except for such representations and
warranties limited by their terms to a specific date.
          3.2 Due Authorization, No Conflicts. The execution, delivery and
performance by the Borrower and each Material Subsidiary of this Seventh
Amendment and the Loan Documents executed pursuant hereto are within the
Borrower’s and each Material Subsidiary’s corporate powers, have been duly
authorized by all necessary action, require no action by or in respect of, or
filing with, any governmental body, agency or official and do not violate or
constitute a default under any provision of applicable law or any material
agreement binding upon the Borrower or any of its Subsidiaries, or result in the
creation or imposition of any Lien upon any of the assets of the Borrower or any
of its Subsidiaries except for Permitted Encumbrances.
          3.3 Validity and Binding Effect. This Seventh Amendment constitutes
the valid and binding obligation of the Borrower enforceable in accordance with
its terms, except as (a) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally and
(b) the availability of equitable remedies may be limited by equitable
principles of general application. This Seventh Amendment constitutes the valid
and binding obligations of each Material Subsidiary enforceable in accordance
with its terms, except as (a) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally and
(b) the availability of equitable remedies may be limited by equitable
principles of general application.
          3.4 No Defenses. As of the date hereof, neither the Borrower nor any
Material Subsidiary has any defenses to payment, counterclaim or rights of
set-off with respect to their respective obligations under the Loan Documents.
          3.5 Absence of Defaults. After giving effect to the amendments set
forth in Section 1 hereof, no Default exists.
          3.6 TRIP Equity Acquisition; TRIP Ownership and Classification. The
TRIP Equity Acquisition will be consummated in accordance with the provisions of
Section 7.04 of the Credit Agreement and after giving effect thereto, TRIP Rail
Holdings LLC will be a Subsidiary, approximately 57% of whose issued and
outstanding Equity will be owned by TILC and TRIP Rail Holdings LLC will be a
Nonrecourse Subsidiary and therefore will not be a Material Subsidiary.
     Section 4. Miscellaneous.
          4.1 Reaffirmation of Loan Documents. The terms and provisions set
forth in this Seventh Amendment shall modify and supersede all inconsistent
terms and provisions set forth in the
SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 3

 



--------------------------------------------------------------------------------



 



Credit Agreement and except as expressly modified and superseded by this Seventh
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Borrower, the Material Subsidiaries, the Administrative Agent, and the
Lenders agree that the Credit Agreement as amended hereby and the other Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms except as (a) the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditor’s
rights generally and (b) the availability of equitable remedies may be limited
by equitable principles of general application. Borrower and the Material
Subsidiaries agree that the obligations, indebtedness and liabilities of the
Borrower arising under the Credit Agreement, as amended by this Seventh
Amendment are “Obligations” as defined in the Subsidiary Guaranties.
          4.2 Parties in Interest. All of the terms and provisions of this
Seventh Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.
          4.3 Counterparts. This Seventh Amendment may be executed in
counterparts, and all parties need not execute the same counterpart. Facsimiles
or other electronic communications (e.g., pdf) shall be effective as originals.
          4.4 Complete Agreement. THIS SEVENTH AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
          4.5 Headings. The headings, captions and arrangements used in this
Seventh Amendment are, unless specified otherwise, for convenience only and
shall not be deemed to limit, amplify or modify the terms of this Seventh
Amendment, nor affect the meaning thereof.
          4.6 Survival of Representations and Warranties. All representations
and warranties made in this Seventh Amendment shall survive the execution and
delivery of this Seventh Amendment, and no investigation by the Administrative
Agent or any Lender or any closing shall affect the representations and
warranties or the right of the Administrative Agent or any Lender to rely upon
them.
          4.7 Reference to Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
          4.8 Expenses of Lender. As provided in the Agreement, Borrower agrees
to pay on demand all costs and expenses incurred by Administrative Agent in
connection with the preparation, negotiation, and execution of this Seventh
Amendment and the other Loan Documents executed pursuant hereto, including
without limitation, the costs and fees of Administrative Agent’s legal counsel.
          4.9 Severability. Any provision of this Seventh Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Seventh Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.
SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 4

 



--------------------------------------------------------------------------------



 



          4.10 Applicable Law. This Seventh Amendment and all other Loan
Documents executed pursuant hereto shall be governed by and construed in
accordance with the laws of the State of Texas and the applicable laws of the
United States of America.
          4.11 Required Lenders. Pursuant to Section 10.02 of the Credit
Agreement, the Credit Agreement may be modified as provided in this Seventh
Amendment with the agreement of the Required Lenders which means Lenders having
(a) fifty-one percent (51%) or more of the Aggregate Revolving Commitment or
(b) if the Aggregate Revolving Commitment has been terminated, fifty-one percent
(51.0%) or more of the Aggregate Revolving Credit Exposure (such percentage
applicable to a Lender, herein such Lender’s “Required Lender Percentage”). For
purposes of determining the effectiveness of this Amendment, each Lender’s
Required Lender Percentage is set forth on Schedule 4.11 hereto.
     IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment
to be duly executed by their respective authorized officers on the date and year
first above written.

            TRINITY INDUSTRIES, INC.
      By:   /s/ Gail M. Peck         Gail M. Peck, Treasurer               
JPMORGAN CHASE BANK, N.A., as a Lender, the Issuing Bank, the Swingline Lender
and as
Administrative Agent         By:   /s/ Brian McDougal         Brian McDougal,
Senior Vice President             

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 5

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc,
as a Lender and as a Syndication Agent
      By:   /s/ L. Peter Yetman         Name:   L. Peter Yetman        Title:  
Senior Vice President     

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 6

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION
(successor in interest by merger to Wachovia Bank,
N.A.), as a Lender and as a Syndication Agent
      By:   /s/ Marguerite Burtzleff         Name:   Vice President       
Title:   Vice President     

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 7

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
and as a Syndication Agent
      By:   /s/ Allison W. Connally         Name:   Allison W. Connally       
Title:   Vice President     

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 8

 



--------------------------------------------------------------------------------



 



            COMMERZBANK AG, NEW YORK AND GRAND
CAYMAN BRANCHES (successor by merger to
Dresdner Bank AG, New York and Grand Cayman
Branches), as a Lender
      By:   /s/ Anthony Giraldi         Name:   Anthony Giraldi        Title:  
Vice President              By:   /s/ Alina Parizianu         Name:   Alina
Parizianu        Title:   Assistant Treasurer     

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 9

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE (FKA CREDIT SUISSE FIRST
BOSTON), CAYMAN ISLANDS BRANCH, as a
Lender
      By:   /s/ Karl M. Studer         Name:   Karl M. Studer        Title:  
Director              By:   /s/ Daniel Wiget         Name:   Daniel Wiget       
Title:   Assistant Vice President     

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 10

 



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Daniel L. Cox         Name:   Daniel L. Cox        Title:   Vice
President     

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 11

 



--------------------------------------------------------------------------------



 



            LLOYDS TSB Bank, PLC, as a Lender
      By:   /s/ Candi Obrentz         Name:   Candi Obrentz        Title:   Vice
President, Financial Institutions, NA              By:   /s/ M. Beanland        
Name: M. Beanland        Title:   Senior Vice President, Financial Institutions,
NA     

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 12

 



--------------------------------------------------------------------------------



 



            BANK OF TEXAS, N.A., as a Lender
      By:   /s/ Alan Morris         Name:   Alan Morris        Title:   Vice
President     

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 13

 



--------------------------------------------------------------------------------



 



Material Subsidiary Consent
     Each of the undersigned Material Subsidiaries: (i) consent and agree to
this Seventh Amendment (including, without limitation, the terms of Sections 3
and 4.1); (ii) agree that the Loan Documents to which it is a party shall remain
in full force and effect and shall continue to be the legal, valid and binding
obligation of such Material Subsidiary enforceable against it in accordance with
their respective terms except as (a) the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditor’s rights generally
and (b) the availability of equitable remedies may be limited by equitable
principles of general application; and (iii) agree that the obligations,
indebtedness and liabilities of the Borrower arising under the Credit Agreement
as amended by the Seventh Amendment are “Obligations” as defined in each
Subsidiary Guaranty.

            TRANSIT MIX CONCRETE & MATERIALS COMPANY
TRINITY INDUSTRIES LEASING COMPANY
TRINITY MARINE PRODUCTS, INC.
TRINITY RAIL GROUP, LLC
TRINITY TANK CAR, INC.
TRINITY PARTS AND COMPONENTS, LLC (formerly
     Trinity Rail Components & Repair, Inc.)
TRINITY NORTH AMERICAN FREIGHT CAR, INC.
     (formerly Thrall Trinity Freight Car, Inc.)
TRINITY STRUCTURAL TOWERS, INC
      By:   /s/ James E. Perry         James E. Perry, Vice President and
Assistant        Secretary of each Material Subsidiary     

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 14

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.11
TO
SEVENTH AMENDMENT
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
REQUIRED LENDER PERCENTAGE

                              Lenders Agreeing to Seventh             Amendment
(insert % from prior             column if Lender signs this     Required Lender
  Seventh Amendment then total Lender   Percentage Held   percentages in this
column)
JPMorgan Chase Bank, N.A.
    18.823529412 %     18.823529412 %
The Royal Bank of Scotland plc
    16.470588235 %     16.470588235 %
Wells Fargo Bank, National Association (successor by merger to Wachovia Bank,
N.A.)
    15.294117647 %     15.294117647 %
Bank of America, N.A.
    15.294117647 %     15.294117647 %
Lloyds TSB Bank plc
    9.411764706 %     9.411764706 %
Commerzbank AG, New York and Grand Cayman Branches (successor by merger to
Dresdner Bank AG, New York and Grand Cayman Branches)
    8.235294118 %     8.235294118 %
Credit Suisse AG, (FKA Credit Suisse First Boston) Cayman Islands Branch
    7.058823529 %     7.058823529 %
Amegy Bank National Association
    4.705882353 %     4.705882353 %
Bank of Texas
    4.705882353 %     4.705882353 %
TOTAL
    100 %     100 %

SCHEDULE 4.11, Solo Page

 